The opinion of the court was delivered by
J.H. COLEMAN, J.A.D.
On February 11, 1984, the 19 year old defendant and his girlfriend entered the Beer Nut Tavern and purchased alcoholic beverages. He was found guilty in the Berlin Borough Municipal Court of purchasing alcoholic beverages while under the legal age limit, in violation of N.J.S.A. 33:1-81. He received the mandatory fine of $100 plus one year suspension of his driver’s license. Upon his de novo appeal to the Law Division, he was again found guilty and the same mandatory penalties were imposed. On this appeal, defendant contends the mandatory penalties are unconstitutional under both federal and state law. The sentence has been stayed pending appeal. Based on the discussion which follows, we conclude that these contentions lack merit.
*202The provision for mandatory suspension of a driver’s license became part of our law with the enactment of L. 1983, c. 574, § 1, effective January 17,1984. Recognizing that the mandatory one year suspension was harsher than the mandatory minimum period of suspension for a first offender for driving while under the influence of alcohol (N.J.S.A. 39:4-50), the Legislature again amended N.J.S.A. 33:1-81 by L.1985, c. 113. The latest amendment changed the effective date of L. 1983, c. 574, § 1 from January 17, 1984 to July 1, 1985. It also provided that persons, such as defendant, who have had their licenses suspended for one year pursuant to L. 1983, c. 574, could have that suspension reduced to the six months. The latest amendment became effective April 9, 1985 when the Governor signed Senate Bill No. 2679 into law.
We therefore reduce the mandatory minimum suspension from one year to six months. The judgment of conviction is affirmed in all other respects. The matter is remanded to the Law Division for entry of an amended judgment in accordance with this opinion.